Citation Nr: 0534164	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  05-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for compensation benefits for impotence 
under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected nerve damage to the mouth.  

3.  Entitlement to an initial compensable rating for the 
service-connected nerve damage to the right thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1947 to August 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The now reopened claim of compensation benefits for impotence 
under the provisions of 38 U.S.C.A. § 1151 and the claims for 
increased ratings for the service-connected nerve damage to 
the mouth and nerve damage to the right thigh will be 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The original claim for compensation for impotence under 
the provisions of 38 U.S.C.A. § 1151 was denied in a November 
2002 rating decision; the veteran did not submit a Notice of 
Disagreement within one year of the notice of this decision.  

2.  The evidence received since November 2002 is not 
cumulative or redundant of evidence previously received and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material has been submitted to reopen the veteran's 
claim of compensation benefits for impotence.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §  3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed impotence due to 
treatment at a VA facility.  He notes that compensation for 
this disability has previously been denied, but believes the 
claim should be reopened.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met for his request to reopen his 
previously denied claim.  Furthermore, given the favorable 
nature of this decision, any failure in the duty to notify or 
duty to assist is harmless error, as it has failed to result 
in any prejudice to the veteran.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151.  

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  

The record shows that compensation for impotence was denied 
in a November 2002 rating decision.  The veteran was notified 
of this decision in a December 2002 letter, but he did not 
submit a Notice of Disagreement with this decision within one 
year.  Therefore, the November 2002 decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

The evidence considered by the November 2002 rating decision 
includes VA treatment records from 1999 and 2000.  The 
decision noted that the veteran had undergone a cystoscopy in 
1999, a left hydrocelectomy in February 2000, and an 
inflatable penile prosthesis insertion in April 2000.  
However, the decision stated that impotence had been 
diagnosed prior to performance of these procedures, so that 
it could not be the result of any VA medical services.  

The evidence received since November 2002 includes private 
medical records dated December 2002 from a private doctor.  
This includes a statement noting that the veteran had had a 
penile implant three years previously at a VA facility and 
had been unable to achieve orgasm since that time.  

The Board finds that additional evidence is both new and 
material.  The evidence is new in that it was not previously 
considered by the RO.  It is material in that it suggests the 
veteran's inability to achieve orgasm since having had penile 
implant at a VA facility.  

This raises a reasonable possibility of substantiating the 
claim.  As the evidence is both new and material, the 
veteran's claim for compensation for impotence under the 
provisions of 38 U.S.C.A. § 1151 is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim for compensation for impotence under the provisions of 
38 U.S.C.A. § 1151, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

When a claim which has previously been denied by the RO is 
reopened by the Board, the Board must not take any action 
which would prejudice the rights of the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

In this case, the RO has not considered the veteran's claim 
on the basis of all the evidence, both new and old, in order 
to determine whether the prior disposition of the claim 
should be altered.  

Therefore, in order to protect the rights of the veteran, the 
Board believes that the RO should be afforded an opportunity 
to review the veteran's claim of compensation for impotence 
under the provisions of 38 U.S.C.A. § 1151 on a de novo 
basis.  

In addition, the Board believes that the veteran should be 
afforded a VA examination for his claimed impotence and to 
obtain an opinion as to the etiology of the claimed 
disability.  

The veteran has not received VCAA notification for either of 
his claims for an increased evaluation.  

Finally, the Board notes that the veteran has not been 
afforded a VA examination of his nerve damage to the mouth 
and nerve damage to the right thigh since entitlement to 
compensation was established.  

The most recent VA examination was conducted with a view to 
determine the etiology of these disabilities, and not to 
determine their current severity.  The Board believes that 
the veteran should be scheduled for an additional examination 
of this disability as well.  

Therefore, this case is REMANDED to the RO for the following 
action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied for each of the veteran's 
claims.  The veteran must be notified of 
what evidence is required to substantiate 
his claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 and for 
increased evaluations for nerve damage of 
the mouth and right thigh, of what 
portion of the evidence is to be obtained 
by VA and what portion is to be obtained 
by the veteran, and to submit any 
evidence in his possession that pertains 
to his claims.  See also 38 C.F.R. § 
3.159 (2005).  

2.  The RO should take appropriate to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his impotence and nerve 
damage since 2002.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the extent and 
likely etiology of the claimed impotence.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  After completion 
of the examination and review of the 
veteran's history, the examiner should 
attempt to express the following opinion:  
Is it at least as likely as not that the 
veteran developed impotence due to 
procedures performed at VA facilities, in 
particular a cystoscopy, a left 
hydrocelectomy or insertion of an 
inflatable penile pump in 1999 and 2000.  
If impotence is found to be related to VA 
treatment, was it the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault by the VA?  The reasons 
and bases for this opinion should be 
discussed.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of the service-
connected nerve damage to the mouth and 
right thigh.  All indicated tests and 
studies should be conducted.  The 
symptomatology and functional limitation 
attributable to each disability should be 
reported in full.  The claims folder must 
be made available to the examiner for 
review before the examination.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record on a de novo basis.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


